Citation Nr: 1737094	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  09-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for hypertension. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This matter was previously before the Board in both November 2015 and August 2016, when it was remanded for additional development.  The August 2016 remand also remanded a claim for entitlement to service connection for erectile dysfunction.  In an October 2016 rating decision, the RO granted service connection for erectile dysfunction, as secondary to the Veteran's service-connected posttraumatic stress disorder.  As such, that issue is no longer before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant when further action is required.


REMAND

The Board previously remanded this claim in order to obtain a VA examination and opinion regarding whether the Veteran's diagnosed hypertension is due to his service or any of his service-connected disabilities, to include PTSD.  The Veteran underwent a VA examination in September 2016 at which time the VA examiner opined that the Veteran's hypertension is less likely than not due to or aggravated by his service-connected PTSD.  The examiner addressed the Veteran's July 2016 brief, in which he presented medical literature discussing the connection between PTSD and hypertension.  The examiner opined that the consensus of medical literature indicates that PTSD does not cause or aggravate hypertension.  

However, the September 2016 examiner failed to address the Veteran's other two service-connected disabilities, diabetes and prostate cancer.  As noted in the previous Board decision, the Veteran did have VA examinations in November 2007 and March 2010, the second of which addressed a relationship between the Veteran's hypertension and service-connected diabetes.  The Board's August 2016 remand found these examinations inadequate as the March 2010 examiner failed to provide a rationale to support her negative opinion on the relationship between the two disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Due to the above-noted deficiencies, the matter must once again be remanded for an addendum opinion regarding the relationship between the Veteran's hypertension and his service-connected diabetes and prostate cancer.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Obtain updated VA treatment records from March 2017 to the present.

2. Refer the entire record to the September 2016 VA examiner to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner.)  Review of the claims file should be noted in the examiner's report.


The examiner should respond to the following:

(a) Is the Veteran's hypertension at least as likely as not proximately due to, or a component of, his service-connected diabetes or prostate cancer?  Please consider and discuss the medical literature cited by the Veteran in his July 2016 appellate brief.

(c) If not, then is it at least as likely as not that his hypertension has been aggravated (i.e., any worsening beyond it natural progression) by his service-connected diabetes or prostate cancer?  Again, please consider and discuss the medical literature cited by the Veteran in his July 2016 appellate brief.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




